FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
December 20, 2005 (the "Amendment"), among CORE LABORATORIES N.V., a Netherlands
limited liability company (the "Parent"), CORE LABORATORIES, LP, a Delaware
limited partnership (the "US Borrower" and collectively with the Parent, the
"Borrowers"), the various financial institutions which are or may become parties
to the Credit Agreement, as amended hereby (collectively, the "Lenders"),
JPMORGAN CHASE BANK, N.A. as administrative agent (the "Administrative Agent")
for the Lenders and as a letter of credit issuing bank (in such capacity
together with any successors thereto, an "LC Issuer"), and BANK OF AMERICA, N.A.
as syndication agent ("Syndication Agent" and collectively with the
Administrative Agent, the "Agents") for the Lenders and as a letter of credit
issuing bank (in such capacity together with any successors thereto, an "LC
Issuer").

W I T N E S S E T H

WHEREAS, the Borrowers, the Lenders, the Agents and the LC Issuers are parties
to that certain Third Amended and Restated Credit Agreement, dated as of March
24, 2005 (the "Credit Agreement"); and

WHEREAS, the Borrowers desire to amend certain provisions of the Credit
Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:

DEFINITIONS. Unless otherwise defined herein or the context otherwise requires,
or except as the definition may be amended by this Amendment, terms used in this
Amendment, including its preamble and recitals, shall have the meanings provided
in the Credit Agreement, as hereby amended.

AMENDMENTS TO CREDIT AGREEMENT.



 1. Section 1.01

of the Credit Agreement is hereby amended as follows:

Amended Definitions

. The following definitions are hereby amended as follows:

The definition of "Commitment" is hereby amended and restated in its entirety to
provide as follows:

"Commitment" means, for each Lender, the obligation of such Lender to make Loans
to, and participate in Facility LCs issued upon the application of, the
Borrowers in an aggregate amount not exceeding the amount set forth opposite
such Lender's name on the Commitment Schedule, as it may be modified as a result
of any assignment that has become effective pursuant to Section 14.3.3 or as
otherwise modified from time to time pursuant to the terms hereof."

The definition of "Professional Market Party" is hereby amended and restated in
its entirety to provide as follows:

"Professional Market Party" means each of the following descriptions of a
professional market party (professionele marktpartij) under the Dutch Exemption
Regulation pursuant to the Dutch Banking Act:

(i) credit institutions, insurers, securities institutions, investment
institutions, pension funds or subsidiaries of any of the foregoing, that are
(a) supervised or licensed in the Netherlands or (b) established in a European
Economic Area member state (other than the Netherlands), Monaco, Poland, Puerto
Rico, Saudi Arabia, Turkey, South Korea, the United States, Japan, Australia,
Canada, Mexico, New Zealand or Switzerland, and are adequately supervised in
their country of establishment;

(ii) investment institutions which are exempt from the requirement to be
supervised or licensed under Netherlands law;

(iii) the State of the Netherlands, the Dutch Central Bank (De Nederlandsche
Bank), a foreign public body belonging to a central authority, regional and
local governments, a central bank, an international treaty organization or a
supranational public institution;

(iv) enterprises or institutions which, according to their balance sheet as at
the end of the financial year preceding the year during which the relevant
transaction takes place, have total assets of at least EUR 500,000,000 (or the
equivalent thereof in another currency);

(v) institutions, enterprises, or natural persons having a net equity of at
least EUR 10,000,000 (or the equivalent thereof in another currency) as at the
end of the year preceding the year during which the relevant transaction takes
place and who or which have been active on the financial markets on an average
of twice a month over a period of at least two consecutive years preceding the
relevant transaction; and

(vi) professional market parties as meant in section 1a(3)(a)(b)(d)-(f) of the
exemption regulation to the Act on the Supervision of the Securities Trade 1995,
i.e. (a) entities which are regulated to operate in the financial markets, (b)
entities that are otherwise authorized to operate in regulated activities in the
financial markets, including exempt credit institutions, insurers, financial
institutions, investment institutions, pension funds and special purpose
vehicles, (c) entities which, according to their last annual or consolidated
accounts, meet at least two of the following three criteria: (x) an average
number of employees during the financial year of 250 or more, (y) a total
balance sheet of at least EUR 43,000,000, and (z) an annual net turnover of at
least EUR 50,000,000, (d) entities with statutory seat in the Netherlands which
do not meet at least two of the three criteria mentioned in clause (c) above,
which have asked the Dutch competent authority to be considered as professional
market parties (and which consequently have been registered as such), as well as
natural persons with place of residence in the Netherlands who have asked the
Dutch competent authority to be considered as professional market party, and who
meet at least two of the following three criteria: (x) the person has carried
out transactions of a significant size on securities markets at an average
frequency of, at least, 10 per quarter over the previous four quarters, (y) the
size of the person's securities portfolio exceeds EUR 0,5 million, and (z) the
person works or has worked for at least one year in the financial sector in a
professional position which requires knowledge of securities investment, and (f)
entities whose corporate purpose is solely to invest in securities, including
hedge funds."

The definition of "Facility Termination Date" is hereby amended and restated in
its entirety to provide as follows:

"Facility Termination Date" means December 20, 2010."

New Definition

. The following new definition is hereby inserted into the Credit Agreement in
the appropriate location:

"Commitment Schedule" means the Schedule attached hereto identified as such."

Section 2.25

of the Credit Agreement is hereby amended by replacing the number "$150,000,000"
with the number "$175,000,000".

Section 14.3.1

of the Credit Agreement is hereby amended by inserting the phrase ";
provided
,
however
, that if a Default has occurred and is continuing, (A) the Administrative Agent
shall provide the Parent with written notice of the assignment including
information regarding any proposed Purchaser at least 5 Business Days prior to
any such proposed assignment, and (B) if (x) within 3 Business Days of receipt
of such notice the Parent delivers a written response to the Administrative
Agent setting forth the basis of its reasonable determination that that such
Purchaser does not qualify as a Professional Market Party, and (y) the Parent's
lack of a consent right would result in a breach or violation of the Dutch
Banking Act and such conclusion is accompanied by an opinion of counsel to the
same effect, then the consent of the Parent shall be required prior to such
assignment." immediately following the phrase "the consent of neither Borrower
shall be required".

Form of Assignment Agreement

. Section 1.1 of Annex I to Exhibit C to the Credit Agreement is hereby amended
by deleting the word "and" immediately prior to "(c)" and replacing it with a
"," and inserting the following immediately after the words "contemplated
hereby" in clause (c) ", and (d) if a Default has occurred and is continuing,
notice has been delivered to the Parent pursuant to Section 14.3.1 of the Credit
Agreement and any required consent thereunder has been obtained"

The Credit Agreement is hereby further amended by (i) inserting as the
Commitment Schedule to the Credit Agreement the text contained in Annex I
attached to this Amendment and (ii) deleting from the signature page of each
Lender the stated amount of each Lender's Commitment set forth thereon (and each
such Commitment set forth thereon shall cease to be effective from and after the
date hereof).

The Credit Agreement is hereby further amended by deleting the existing Pricing
Schedule attached to the Credit Agreement and inserting in its place as the new
Pricing Schedule to the Credit Agreement the text contained in Annex II attached
to this Amendment.

REPRESENTATIONS AND WARRANTIES. In order to induce the Lenders and the Agents to
enter into this Amendment, each Borrower hereby reaffirms, as of the date
hereof, its respective representations and warranties contained in Article V of
the Credit Agreement (except to the extent any such representation and warranty
relates solely to an earlier date) and additionally represents and warrants as
follows:

Existence and Standing

. Each of the Borrowers and their respective Subsidiaries is a corporation,
limited partnership, limited liability company or other Person duly and properly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation or organization, and has all requisite
authority to conduct its business and is duly qualified or licensed to transact
business as a foreign corporation, limited partnership, limited liability
company or other Person and in good standing under the laws of each jurisdiction
in which the conduct of its operations or the ownership or leasing of its
properties requires such qualification or licensing, except where failure to be
so qualified or licensed could not reasonably be expected to have a Material
Adverse Effect.

No Conflict; Government Consent

. No order, consent, adjudication, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof ("
Government Approval
"), which has not been obtained by a Credit Party or any of its Subsidiaries, is
required to be obtained by such Credit Party or any of its Subsidiaries in
connection with the execution and delivery of this Amendment, the Loan
Documents, the borrowings under the Credit Agreement, as amended hereby, the
payment and performance by such Credit Party of the Obligations or the legality,
validity, binding effect or enforceability of any of the Loan Documents, except,
in each case, to the extent that the failure to obtain such order, consent,
adjudication, approval, license, authorization, validation, exemption or other
action or to make such filing, recording or registration could not reasonably be
expected to have a Material Adverse Effect.

Due Authorization, Non-Contravention, etc

. The execution, delivery and performance by each Borrower of this Amendment and
the consummation of the transactions contemplated hereby and by the Credit
Agreement as so amended, are within each Borrowers' corporate or other similar
organizational powers, have been duly authorized by all necessary corporate
action, and do not (a) contravene either Borrowers' organizational documents,
including, without limitation, its articles or certificate of incorporation,
partnership agreement, certificate of partnership, articles or certificate of
organization, by-laws, operating or other management agreement or other similar
organic documents; (b) contravene any contractual restriction, law or
governmental regulation or court decree or order binding on or affecting either
Borrower; or (c) result in, or require the creation or imposition of, any Lien
on any Properties of either Borrower or any Subsidiaries.

Governmental Approval, Regulation etc

. No Government Approval or other action by, and no notice to or filing with,
any Governmental Authority or regulatory body is required for the due execution,
delivery or performance by either Borrower of this Amendment.

Validity, etc.

This Amendment and the Credit Agreement, as amended, hereby constitute the
legal, valid and binding obligations of each Borrower enforceable against either
Borrower in accordance with their respective terms except as such enforceability
is subject to the effect of (i) any applicable bankruptcy, insolvency,
reorganization or similar law relating to or affecting creditors' rights
generally and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), including
concepts of materiality, reasonableness, good faith and fair dealing.

CONDITIONS PRECEDENT TO EFFECTIVENESS. The effectiveness of this Amendment is
subject to the satisfaction of each of the following conditions precedent:

Executed Amendment

. The Administrative Agent shall have received a counterpart of this Amendment
duly executed by each of the Borrowers, the Administrative Agent, the LC Issuers
and each Lender.

Notes

. The Administrative Agent shall have received a Note on behalf of each Lender
that has requested a Note pursuant to
Section 2.15
payable to the order of each such requesting Lender.

Legal Opinions

. The Administrative Agent shall have received the written legal opinion of (i)
John D. Denson, as general counsel to the US Borrower, and (ii) NautaDutilh
N.V., as special counsel to Parent, each of which shall be addressed to the
Administrative Agent, the LC Issuers and the Lenders and shall be in form and
substance satisfactory to the Administrative Agent.

Certificates and Resolutions

. The Administrative Agent shall have received the following certificates:

from each Borrower and each Guarantor (other than Core Laboratories Sales N.V.
and Core Laboratories Canada, Ltd.) a certificate dated as of the date hereof,
signed by a secretary or assistant secretary of each such party or its
respective general partner (i) certifying that such party approves and consents
to (A) the extension of the Facility Termination Date to December 20, 2010, (B)
the increase of the Aggregate Commitment from $75,000,000 to $125,000,000 and
(C) the increase of the Facility Increase amount from $150,000,000 to
$175,000,000, and (ii) attaching resolutions adopted by the applicable board or
directors or other similar body of such party approving and consenting to such
extension of the Facility Termination Date and such increase in the Aggregate
Commitment and the Facility Increase amount and, as applicable, the execution
and delivery of this Amendment or the consent and acknowledgement hereto; and

from the US Borrower and the Parent a certificate dated as of the date hereof,
signed by a responsible office of such entity or its respective general partner
certifying that no Default or Unmatured Default exists under the Credit
Agreement or any of the other Loan Documents.

Payment of Fees

. Payment to the Administrative Agent and the Lenders of the commitment fees and
other fees due to them as of the date hereof under Loan Documents and the
engagement letter between JPMorgan Chase Bank, N.A. and the Parent, dated as of
the date hereof.

COVENANTS. Promptly, but in any event within 30 days of the date hereof, the
Borrowers hereby covenant and agree to cause Core Laboratories Sales, N.V. and
Core Laboratories Canada, Ltd. to deliver to the Administrative Agent a
certificate of each such party, signed by a secretary or assistant secretary of
each such party or its respective general partner (i) certifying that such party
approves and consents to (A) the extension of the Facility Termination Date to
December 20, 2010, (B) the increase of the Aggregate Commitment from $75,000,000
to $125,000,000 and (C) the increase of the Facility Increase amount from
$150,000,000 to $175,000,000, and (ii) attaching resolutions adopted by the
applicable board or directors or other similar body of such party approving and
consenting to such extension of the Facility Termination Date and such increase
in the Aggregate Commitment and the Facility Increase amount and, as applicable,
the execution and delivery of this Amendment or the consent and acknowledgement
hereto.

EFFECT OF AMENDMENT. This Amendment shall be deemed to be an amendment to the
Credit Agreement, and the Credit Agreement, as amended hereby, is hereby
ratified, approved and confirmed in each and every respect. All references to
the Credit Agreement in any other document, instrument, agreement or writing
shall hereafter be deemed to refer to the Credit Agreement as amended hereby.

GOVERNING LAW, SEVERABILITY, ETC. THIS AMENDMENT SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER, GOVERNED BY, AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF TEXAS AND THE LAWS OF THE UNITED STATES OF AMERICA, WITHOUT REGARD
TO PRINCIPLES OF THE CONFLICTS OF LAW. Whenever possible each provision of this
Amendment shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Amendment.

MISCELLANEOUS.

Successors and Assigns

. This Amendment shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.

Counterparts

. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

Effectiveness

. This Amendment shall become effective when counterparts hereof executed on
behalf of each Borrower, the Administrative Agent and the Required Lenders (or
notice thereof satisfactory to the Agent) shall have been received by the
Administrative Agent.

NO ORAL AGREEMENTS

.
THIS WRITTEN AMENDMENT AND THE CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

--------------------------------------------------------------------------------

 

[SIGNATURES BEGIN ON FOLLOWING PAGE]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first written above.

BORROWERS

CORE LABORATORIES N.V.,

a Netherlands
limited liability company

BY: Core Laboratories International B.V., its sole Managing Director


By:

Title: Managing Director of Core Laboratories International B.V.

 

CORE LABORATORIES LP,

a Delaware limited partnership


BY: Core Laboratories LLC, its General Partner



By:
Title:

AGENTS AND LENDERS

JPMORGAN CHASE BANK, N.A.


Individually, as Administrative Agent, as Swing Line Lender and as an LC Issuer


By: ____________________________

Title:

 

BANK OF AMERICA, N.A.,


Individually, as Syndication Agent and as an LC Issuer


By:________________________________
Title:

 

COMERICA BANK

, as a Lender



By:________________________________
Title:

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender



By:________________________________
Title:

 

 

ACKNOWLEDGMENT BY GUARANTORS


Each of the undersigned Guarantors hereby (i) consents to the terms and
conditions of that certain First Amendment to Third Amended and Restated Credit
Agreement dated as of December __, 2005 (the "First Amendment"), (ii)
acknowledges and agrees that its consent is not required for the effectiveness
of the First Amendment, (iii) ratifies and acknowledges its respective
Obligations under each Loan Document to which it is a party, including without
limitation each Guaranty and (iv) represents and warrants that (a) no Default or
Event of Default has occurred and is continuing, (b) it is in full compliance
with all covenants and agreements pertaining to it in the Loan Documents, and
(c) it has reviewed a copy of the First Amendment.


CORE LABORATORIES N.V.

BY: Core Laboratories International B.V., its sole Managing Director



By:

Title: Managing Director of Core Laboratories International B.V.

 

CORE LABORATORIES SALES N.V.

 

By:________________________________
Title:

 

CORE LABORATORIES CANADA, LTD.



By:________________________________
Title:




CORE LABORATORIES LP

OWEN OIL TOOLS LP

SAYBOLT LP

BY: Core Laboratories LLC, their general partner

 

By:________________________________
Title:





--------------------------------------------------------------------------------

Annex I

COMMITMENT SCHEDULE


Lender

Commitment

JPMorgan Chase Bank, N.A.

$37,500,000

Bank of America, N.A.

$37,500,000

Comerica Bank

$25,000,000

Wells Fargo Bank, National Association

$25,000,000

     Total:

$125,000,000

--------------------------------------------------------------------------------

 

Annex II

PRICING SCHEDULE


Consolidated Total Indebtedness/ Consolidated EBITDA

LIBOR +

ABR +

Commitment Fee

≥ 2.5x

150.0 bps

0 bps

35.0 bps

< 2.5x

125.0 bps

0 bps

30.0 bps

< 2.0x

100.0 bps

0 bps

25.0 bps

< 1.5x

75.0 bps

0 bps

20.0 bps

< 1.0x

62.5 bps

0 bps

17.5 bps

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Parent's Status as reflected in the then
most recent financials. Adjustments, if any, to the Applicable Margin or
Applicable Fee Rate shall be effective five Business Days after the
Administrative Agent has received the applicable financials. If the Parent fails
to deliver the financials to the Administrative Agent at the time required
pursuant to Section 6.1, then the Applicable Margin and Applicable Fee Rate
shall be the highest Applicable Margin and Applicable Fee Rate set forth in the
foregoing table until five days after such Financials are so delivered.